                      Case 4:19-cv-02701-HSG Document 90 Filed 01/15/21 Page 1 of 2



        1    Victor de Gyarfas (SBN 171950)
             email: vdegyarfas@foley.com
        2    Tiffany K. Sung (SBN 323077)
             email: tsung@foley.com
        3    Foley & Lardner LLP
             555 South Flower Street, Suite 3300
        4    Los Angeles, CA 90071-2418
             Telephone: 213-972-4500
        5    Facsimile: 213-486-0065
        6    Attorneys for Defendants
             iTouchless Housewares and Products, Inc.
        7    and Michael Shek
        8                                    UNITED STATES DISTRICT COURT
        9                                 NORTHERN DISTRICT OF CALIFORNIA
       10

       11
              SIMPLEHUMAN, LLC,                                    CASE NO: 4: 19-CV-2701-HSG
       12     a California limited liability company,
                                                                   STIPULATION AND ORDER CHANGING
       13                                                          BRIEFING SCHEDULE ON PLAINTIFF’S
                            Plaintiff,                             SUMMARY JUDGMENT MOTION
       14                                                          CURRENTLY SET FOR APRIL 8, 2021 AT
                    V.
                                                                   2:00 P.M.
       15
             ITOUCHLESS HOUSEWARES AND
       16    PRODUCTS, INC., a California corporation, and         Date: N/A
             MICHAEL SHEK, an individual                           Time: N/A
       17                                                          Judge: Hon. Haywood S. Gilliam, Jr.
                            Defendant.
       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                 STIP. CHANGING BRIEFING SCHEDULE ON PLAINTIFF’S SUMMARY JUDGMENT MOTION
                                                                                             Case No: 4: 19-CV-2701-HSG
4839-9784-2646.1
                      Case 4:19-cv-02701-HSG Document 90 Filed 01/15/21 Page 2 of 2



        1           Plaintiff filed a motion for summary judgment on January 12, 2021, (Doc. 88) identifying a
        2    hearing date of April 8, 2021, Opposition due January 26, 2021, and replies due by February 2, 2021.
        3           The parties have a mediation scheduled for January 19, 2021. If the parties settle the case at
        4    mediation, there will be no need to prepare summary judgment briefing and Defendant would prefer to
        5    avoid that briefing expense before the mediation.
        6           In view of the scheduled mediation, the parties stipulate to have the Opposition due two weeks
        7    after the mediation, on February 2, 2021, and the Reply due February 16, 2021. Given that under the
        8    proposed schedule there will be more than seven weeks between the filing of the Reply and the April 8,
        9    2021 hearing, no extension of the hearing date is requested.
       10           The requested time modification would have no effect on the schedule for the case. No previous
       11    time modifications for this brief schedule have been sought.
       12           IT IS SO STIPULATED,
       13
             Dated: January 14, 2021                      By: /s/ Victor de Gyarfas
       14
                                                                 Victor de Gyarfas
       15                                                        FOLEY & LARDNER LLP
                                                                 Attorneys for Defendant
       16                                                        iTouchless Housewares And Products, Inc.
       17                                               KNOBBE, MARTENS, OLSON & BEAR, LLP
       18
                                                          By: /s/ Jared C. Bunker (with permission)
       19                                                         Paul A. Stewart
                                                                  Ali S. Razai
       20                                                         Jared C. Bunker
                                                                  Nicole R. Townes
       21                                                         Brandon G. Smith
       22                                                         Attorneys for Plaintiff,
                                                                  simplehuman, LLC
       23

       24
                    PURSUANT TO STIPULATION, IT IS SO ORDERED,
       25

       26
             Dated: 1/15/2021                             ___________________________________
       27
                                                          UNITED STATES DISTRICT JUDGE
       28
                                                                 1
                                                STIP. CHANGING BRIEFING SCHEDULE ON PLAINTIFF’S SUMMARY JUDGMENT MOTION
                                                                                            Case No: 4: 19-CV-2701-HSG
4839-9784-2646.1
